DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities: the phrase “a rear end casing” should be “the rear end casing” since the term was previously introduced in claim 13.
  Appropriate correction is required.

Claim 1 (line 8) is objected to because “P” is a reference character(s) which is not enclosed within parentheses.  
Claim 2 (line 2) is objected to because “m2” is a reference character(s) which is not enclosed within parentheses.  

Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission mechanism” in claim 1 (line 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE102020000068 to Niiyama in view of DE112004000567 to Dahlberg et al. and in further view of US Patent Application Publication No. 20220297338 to Li et al.
In re claim 1, Niiyama teaches a chain saw, comprising: 
a connection rod (4); and 
a front end assembly (6), disposed at a front end of the connection rod, comprising a motor (14), an output device comprising a guide plate (20) and a chain (34) wound around the guide plate to be driven by the motor, a transmission (Pg. 6, lines 5-6) configured to connect the motor (14) to the output device, and a front end casing (12) configured to support the motor and the output device,
and the motor comprises a rotor shaft (32) the motor comprises a rotor shaft configured to rotate around a first axis (the first axis is the axis of the shaft as shown in at least Figure 2), a rotor sleeve (14) installed to the rotor shaft and configured to rotate synchronously with the rotor shaft, a stator core (28) disposed at least partially in the rotor sleeve, and a stator coil (26) wound around the stator core.
Regarding claim 1, Niiyama teaches a transmission (Pg. 6, lines 5-6); however, the term “transmission mechanism” invokes 112, 6th paragraph and requires the transmission to have the specific structure of a gear and an output shaft.
Dahlberg teaches a chain saw having a transmission mechanism, including a gear (16) and an output shaft (18) which is connected to a sprocket (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the transmission of Niiyama with a gear and output shaft arrangement as taught by Dahlberg to provide the device with a gear ratio that prevent unwanted vibrations during use (Pg. 1, Description, line 10).

Regarding claim 1, Niiyama teaches wherein a ratio of rated output power P of the motor to a maximum weight of the chain saw is greater than or equal to 150 W/kg and less than or equal to 265 W/kg.
Li teaches a chain saw having a ratio of output is greater than or equal to 250 W/kg and less than or equal to 800 W/kg (Paras 0024,0058), which the claimed range overlaps.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the ratio of rated output power of Niiyama to be greater than or equal to 250 W/kg and less than or equal to 800 W/kg as taught by Li for the machine to maintain a high output power while reducing the weight of the whole machine to maintain cutting performance (Para 0058, Li). A person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that the produce [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section 1, Part E. The modification of Li would have been obvious to try for reasons set forth below:
1) (1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to provide high output power while reducing the weight of the machine and retain cutting performance. The modified saw of Niiyama in view of Li would provide a device that produces high output power while providing a light weight device, which is a design need based in the art of chain saws. Based on the teachings provided by Li, the Examiner concluded modified chain saw of Niiyama would provide a device with high output power while reducing the weight of the whole machine to maintain cutting performance. 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Li provided a teaching of a specific ratio of rated output power of the motor to a maximum weight of the chain saw is greater than or equal to 250 W/kg and less than or equal to 800 W/kg. Based on the teachings of Li, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the ratio of rated output power of the motor to a maximum weight of the chain saw, maintain a light weight device with high output power. The values of the ratio of rated output power of the motor to a maximum weight of the chain saw being greater than or equal to 250 W/kg and less than or equal to 800 W/kg would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below 250 W/kg and 800 W/kg before arriving at the ratio which maintains high power while reducing the weight of the whole machine.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Li, that the modified saw of Niiyama could have a ratio of rated output power of the motor to a maximum weight of the chain saw as set forth by Li, since the modification would not jeopardize the intended cutting purpose of the device. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the ratio of rated output power of the motor to a maximum weight of the chain saw as taught by Li would still permit the saw to perform its intended cutting operation.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Li teaches a saw having a ratio of rated output power of the motor to a maximum weight of the chain saw is greater than or equal to 250 W/kg and less than or equal to 800 W/kg could be applied to the saw device, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various ratios of rated output power of the motor to a maximum weight of the chain saw is greater than or equal to 250 W/kg and less than or equal to 800 W/kg that did not jeopardize the integrity of the saw while still providing a high power device while reducing the weight of the whole machine.

In re claim 5, Niiyama teaches wherein the front end casing comprises a first casing (see Annotated Figure 1, Pg. 9, below) and a second casing (see Annotated Figure 1, Pg. 9, below), a first accommodation chamber (the area or space within the first casing) and a second accommodation chamber (the area or space within the second casing) are formed between the first casing and the second casing, the first accommodation chamber is used for accommodating the motor, and the second accommodation chamber is used for accommodating the transmission mechanism.


    PNG
    media_image1.png
    764
    935
    media_image1.png
    Greyscale

In re claim 9, Niiyama teaches wherein a projection of the motor and a projection of the connection rod in a direction perpendicular to the first axis partially overlap.
It has been interpreted, that the projection of the motor and the projection of the connection rod each lay in a plane that is perpendicular to the first axis and the planes are arranged in an overlapping relationship. 
In re claim 12, Niiyama teaches the connection rode extends along a second axis (Fig. 1, Niiyama) and the second axis and the first axis coincide with each other (Fig. 1, Niiyama).
In re claim 13, Niiyama teaches wherein the chain saw further comprises a rear end casing (40) and the connection rod (4) connects the front end assembly to the rear end casing (Fig. 1).
In re claim 14, Niiyama teaches wherein a rear end casing (40) comprises a handle (10) for a user to hold and a battery pack interface configured to be connected to a battery pack (52).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Dahlberg et al. and in further view of Li et al., as applied to the above claims, and in further view of CN208572764 to Guo and in further view of EP2845691 to Dallas et al.
In re claim 2, Niiyama teaches a connection rod extends along a second axis, 
the but does not teach the chain saw having a first state, a ratio of a weight (m2) of the front end assembly to a length L1 of the chain saw in a direction of the second axis is greater than or equal to 0.4 kg/m and less than or equal to 0.8 kg/m when the chain saw is in the first state.
Guo teaches a weight of the front end assembly being greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg).
Dallas teaches the chain saw having at least a first state and the length of the of the connection rod having a length of at least 3 (0.9144m) ,5,7,9,11 or 13 feet (Para 0013).
Based on the weight of the front end assembly as taught by Guo and the length of the connection rod as taught by Dallas, the ratio of a weight of the front end assembly to a length is 0.9 kg/0.9144m is 0.98 kg/m, which is slightly outside the claimed range of greater than or equal to 0.4 kg/m and less than or equal to 0.8 kg/m.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the front end assembly of modified Niiyama to have a weight as taught by Guo to have a small motor to provide a light weight front end for ease of operation with one hand (Pg. 14, lines 1-8, Guo) and a length as taught by Dallas to provide a desired weight and strength of the rod (Para 0013, Dallas). A person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that the produce [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section 1, Part E. The modification of Guo and Dallas would have been obvious to try for reasons set forth below:
1) (1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the motor to have a smaller size to provide a light weight front assembly while also providing a rod length providing strength and a desired weight.  The modified saw of Niiyama in view of Guo and Dallas would provide a saw device that is light in weight and operable with one hand, which is a design need based in the art of chain saws. Based on the teachings provided by Guo and Dallas, the Examiner concluded modified chain saw of Niiyama would provide a ratio of weight leading to a light weight device.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Guo provided a teaching of a specific front weight assembly of greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and that Dallas provided as specific rod length of at least 3 (0.9144m) ,5,7,9,11 or 13 feet (Para 0013). Based on the teachings of Guo and Dallas, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the weight and length, proportionate to the blade body, to maintain a light weight device and the center of gravity. The values of (weight) greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) as taught by Guo and the values of the connection rod of having a length of at least 3 (0.9144m) ,5,7,9,11 or 13 feet (Para 0013), would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and at least 3 (0.9144m) ,5,7,9,11 or 13 feet before arriving at the ratio which maintains a light weight device operable with one hand.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Guo and Dallas, that the modified saw of Niiyama could have a front end weight as set forth by Guo and a rod length as set forth by Dallas, since the weight and length would not jeopardize the intended cutting purpose of the device. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the front end assembly with a weight as taught by Guo and rod length as taught by Dallas would still permit the saw to perform its intended cutting operation.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Guo teaches a saw having a front end weight of greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and that Dallas provided as specific rod length of at least 3 (0.9144m) ,5,7,9,11 or 13 feet (Para 0013) could be applied to the saw device, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various front end assembly weights and rod lengths above and below the values of 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and least 3 (0.9144m) ,5,7,9,11 or 13 feet to find the weight and length that did not jeopardize the integrity of the saw while still providing a light weight device operable with one hand. 

Regarding claim 3, modified Niiyama teaches a connection rod, but does not teach the connection rod comprises a first connection rod and a second connection rod and an extension rod is disposed between the first connection rod and the second connection rod when the chain saw is in the first state.
Dallas teaches the connection rod is a telescoping road having a first connection rod, a second connection rode and an extension rod is disposed between the first connection rod and the second connection rod when the chain saw is in the first state.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Niiyama with a connection rod having a first connection rod, a second connection rod, and an extension rod between the first and second rods to provide an adjustable rod extendable to different lengths (Para 0038). Providing a device with an adjustable rod leads to the device being usable to reach and cut workpieces of various heights.

Regarding claim 4, Niiyama teaches the rotor sleeve has a diameter, but does not teach the diameter is less than or equal to 38 mm.
The Examiner notes, the claimed range does not present a 112, since a bottom limit has been provided in the disclosure. 
Guo teaches a rotor having a greater than or equal to 30 mm and less than or equal to 40 mm (Pg. 14, lines 5-13). The claimed range of less than or equal to 38 mm is within the range taught by Guo.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the rotor of modified Niiyama with a diameter of greater than or equal to 15mm and less than or equal to 48 mm, as taught by Guo to provide a small motor to provide a light weight device useable with one hand (Pg. 14, lines 5-13).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Dahlberg et al. and in further view of Li et al., as applied to the above claims, and in further view of US Patent No. 10,871,225 to Pezzotta et al.
In re claim 6, modified Niiyama teaches the transmission mechanism comprises a transmission gear (16, Dahlberg) to rotate by the motor (10, Dahlberg) and an output shaft (18, Dahlberg) connected to the transmission gear having a diameter. 
Modified Niiyama teaches the output shaft has a diameter, but does not teach the diameter is greater than or equal to 8mm and less than or equal to 12mm.
Pezzotta teaches a shaft (9) having a diameter of about 10mm (Col. 2, lines 51-58), which falls within the claimed range.
It would have been obvious to one before the effective filing date of the invention to size the output shaft of Niiyama to have a diameter of about 10mm as taught by Pezzotta which is merely an obvious matter of design choice based on the diameter of the sprocket for driving the chain.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Dahlberg et al. and in further view of Li et al., and in further view of Pezzotta et al., as applied to the above claims, and in further view of EP3753396 to Li et al.
In re claim 7, modified Niiyama teaches a chain saw having a power transmission mechanism with bevel gears for rotating the pinon and subsequently the chainsaw, but does not teach a transmission ratio outputted by the transmission mechanism is greater than or equal to 3.3 and less than or equal to 5.
Li teaches a chain saw having a transmission mechanism including a motor shaft with a gear at the end of the shaft which meshes with a big gear. There are various factors in the transmission of Li which leads to the transmission ratio of greater than of equal to 2.7 and less than 6. For instance, the motor has a diameter greater than or equal to 50mm and the transmission ratio of the pinion (232) to the big gear (233) is less than 6. This permits the motor to obtain a larger torque, a better output effect and no-load current, and the temperature of the motor can be maintained (Para 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Niiyama with a motor and gear arrangement to provide a transmission ratio of 2.7 or greater and less than 6 (which the claimed range of greater than or equal to 3.3 and less than or equal to 5 falls within) as taught by Li to provide the motor with a larger torque, to obtain a better output effect and no-load current, and to maintain the temperature of the motor (Para 0042, Li).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Dahlberg et al. and in further view of Li et al., as applied to the above claims and in further view of US 3,665,228 to Jacyno.
In re claim 8, Niiyama teaches the front end assembly comprises a motor, but does not teach a motor support configured to support the motor and the motor support comprises two support arms arranged crosswise and clamped by the front end casing.
Jacyno teaches a motor support (20) configured to support the motor and the motor support comprises two support arms (Fig. 1, see Annotated Figure 1, below).
It would have been obvious to one before the effective filing date of the invention to provide the motor of modified Niiyama with a support frame as taught by Jacyo to provide an insulating shield to insulate the motor from the frame and to server to block spark jump across the spark gap between the motor and the frame (Col. 1, lines 36-41).

    PNG
    media_image2.png
    404
    761
    media_image2.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Dahlberg et al. and in further view of Li et al., as applied to the above claims, and in further view of EP4056307 to Li (Herein after Li ‘307).
In re claim 10, modified Niiyama teaches a chain saw having weight, but does not teach a weight of the motor is greater than or equal to 1.5 kg and less than or equal to 2kg.
Li ‘307 teaches a machine (20) has a weight of greater than or equal to 3 kg and less than or equal to 4.5 Kg (Para 0032) and that the weight of motor and oiler is relatively large with respect to the other parts of the main machine to obtain balance of the machine (Para 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the motor of modified Niiyama to have a large weight (relative to the weight of the machine) as taught by Li ‘307 to improve the balance of the machine (Para 0040). A person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that the produce [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section 1, Part E. The modification of Niiyama and Li ‘307 would have been obvious to try for reasons set forth below:
1) (1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the motor to have a light in weight to provide balance of the overall device. The modified saw of Niiyama in view of Li ‘370 would provide a saw device has a light weight motor, which is a design need based in the art of chain saws. Based on the teachings provided by Li ‘370, the Examiner concluded the modified chain saw of Niiyama would provide a device having a light weight motor.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Li ‘370 provided a teaching a machine (20) has a weight of greater than or equal to 3 kg and less than or equal to 4.5 Kg (Para 0032) and that the weight of motor and oiler is relatively large with respect to the other parts of the main machine to obtain balance of the machine (Para 0040). Based on the teachings of Li ‘370, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the weight to maintain proper balance of the device. The weight of the machine being greater than or equal to 3 kg and less than or equal to 4.6 kg with the motor and oiler being relatively large with respect to the other parts of the machine, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the values 3 and 4.5 kg before arriving at the weight which maintains balance.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Li ‘370, that the modified saw of Niiyama could have a motor weight as Li ‘370, since the motor weight would not jeopardize the intended cutting purpose of the device. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing motor assembly with a weight as taught by Li ‘370 would still permit the saw to perform its intended cutting operation.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Guo teaches a saw having a front end weight of greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and that Dallas provided as specific rod length of at least 3 (0.9144m) ,5,7,9,11 or 13 feet (Para 0013) could be applied to the saw device, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various front end assembly weights and rod lengths above and below the values of 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and least 3 (0.9144m) ,5,7,9,11 or 13 feet to find the weight and length that did not jeopardize the integrity of the saw while still providing a light weight device operable with one hand. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Dahlberg et al. and in further view of Li et al., as applied to the above claims, and in further view of EP2845691 to Dallas et al.
In re claim 11, Niiyama teaches a chain saw having a connection rod extending along a second axis, but does not teach a center of gravity of the chain saw is located on the connection rod, and a maximum distance between the center of gravity and a rear end of the chain saw in one direction of the second axis is greater than or equal to 1100mm and less than 1300mm.
Dallas teaches a chain saw having a connection rod extending along a second axis. The connection rod can be various lengths (Para 0013) and the center of gravity (506) can be disposed closer to the end (104) of the chain saw than the front end (100a). The center of gravity can be disposed at various locations (Para 0034). Dallas teaches if the rod is, for example 9 ft and the center of gravity is disposed 2/5 along the length, then the maximum distance between the center of gravity and a rear end of the saw would be 1100mm (which is equivalent to 3.6 feet, which satisfies the claim limitation).
It would have been obvious to one before the effective filing date of the invention to position the center of gravity of the chain saw of Niiyama closer to the handle to make it easier for the user to carry and control the system, while providing a lighter weight device (Para 0019).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Guo and in further view of Li ‘338.
In re claim 15, Niiyama teaches a chain saw, comprising: 
a connection rod (4); and 
a front end assembly (6), disposed at a front end of the connection rod, comprising a motor (14), an output device comprising a guide plate (20) and a chain (34) wound around the guide plate to be driven by the motor, a transmission (Pg. 6, lines 5-6) configured to connect the motor (14) to the output device.
Regarding claim 15, Niiyama teaches the rotor sleeve has a diameter, but does not teach the diameter is less than or equal to 38 mm.
The Examiner notes, the claimed range does not present a 112, since a bottom limit has been provided in the disclosure. 
Guo teaches a rotor having a greater than or equal to 30 mm and less than or equal to 40 mm (Pg. 14, lines 5-13). The claimed range of less than or equal to 38 mm is within the range taught by Guo.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the rotor of Niiyama with a diameter of greater than or equal to 15mm and less than or equal to 48 mm, as taught by Guo to provide a small motor to provide a light weight device useable with one hand (Pg. 14, lines 5-13).
Regarding claim 15, Niiyama teaches wherein a ratio of rated output power P of the motor to a maximum weight of the chain saw is greater than or equal to 150 W/kg and less than or equal to 265 W/kg.
Li teaches a chain saw having a ratio of output is greater than or equal to 250 W/kg and less than or equal to 800 W/kg (Paras 0024,0058), which the claimed range overlaps.
	See motivation on Pages 6-8, above.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Guo.
In re claim 16, Niiyama teaches a chain saw, comprising: 
a connection rod (4); and 
a front end assembly (6), disposed at a front end of the connection rod, comprising a motor (14), an output device comprising a guide plate (20) and a chain (34) wound around the guide plate to be driven by the motor, a transmission (Pg. 6, lines 5-6) configured to connect the motor (14) to the output device, and a front end casing (12) configured to support the motor and the output device, and a front end casing (12) configured to support the motor and output device;
the motor comprises a rotor shaft (32) configured to rotate t around a first axis (the first axis is the axis of the shaft as shown in at least Figure 2), a rotor sleeve (14) installed to the rotor shaft and configured to rotate synchronously with the rotor shaft, a stator core (28) disposed at least partially in the rotor sleeve, and a stator coil (26) wound around the stator core.
Regarding claim 16, Niiyama teaches the rotor sleeve has a diameter, but does not teach the diameter is less than or equal to 38 mm.
The Examiner notes, the claimed range does not present a 112, since a bottom limit has been provided in the disclosure. 
Guo teaches a rotor having a greater than or equal to 30 mm and less than or equal to 40 mm (Pg. 14, lines 5-13). The claimed range of less than or equal to 38 mm is within the range taught by Guo.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the rotor of Niiyama with a diameter of greater than or equal to 15mm and less than or equal to 48 mm, as taught by Guo to provide a small motor to provide a light weight device useable with one hand (Pg. 14, lines 5-13).
In re claim 19, modified Niiyama teaches wherein the front end casing comprises a first casing (see Annotated Figure 1, Pg. 9, above) and a second casing (see Annotated Figure 1, Pg. 9, above), a first accommodation chamber (the area or space within the first casing) and a second accommodation chamber (the area or space within the second casing) are formed between the first casing and the second casing, the first accommodation chamber is used for accommodating the motor, and the second accommodation chamber is used for accommodating the transmission mechanism.

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Guo, as applied to the above claims, and in further view of Dallas.
In re claim 17, modified Niiyama teaches the connection rod extends along a second axis (Fig. 1), but does not teach the chain saw having a first state, a ratio of a weight (m2) of the front end assembly to a length L1 of the chain saw in a direction of the second axis is greater than or equal to 0.4 kg/m and less than or equal to 0.8 kg/m when the chain saw is in the first state.
Guo teaches a weight of the front end assembly being greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg).
Dallas teaches the chain saw having at least a first state and the length of the of the connection rod having a length of at least 3 (0.9144m),5,7,9,11 or 13 feet (Para 0013).
Based on the weight of the front end assembly as taught by Guo and the length of the connection rod as taught by Dallas, the ratio of a weight of the front end assembly to a length is 0.9 kg/0.9144m is 0.98 kg/m, which is slightly outside the claimed range of greater than or equal to 0.4 kg/m and less than or equal to 0.8 kg/m.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the front end assembly of Niiyama to have a weight as taught by Guo to have a small motor to provide a light weight front end for ease of operation with one hand (Pg. 14, lines 1-8, Guo) and a length as taught by Dallas to provide a desired weight and strength of the rod (Para 0013, Dallas). A person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that the produce [was] not of innovation but of ordinary skill and common sense. MPEP 2143, Section 1, Part E. The modification of Guo and Dallas would have been obvious to try for reasons set forth below:
1) (1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension the motor to have a smaller size to provide a light weight front assembly while also providing a rod length providing strength and a desired weight.  The modified saw of Niiyama in view of Guo and Dallas would provide a saw device that is light in weight and operable with one hand, which is a design need based in the art of chain saws. Based on the teachings provided by Guo and Dallas, the Examiner concluded modified chain saw of Niiyama would provide a ratio of weight leading to a light weight device.
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Guo provided a teaching of a specific front weight assembly of greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and that Dallas provided as specific rod length of at least 3 (0.9144m) ,5,7,9,11 or 13 feet (Para 0013). Based on the teachings of Guo and Dallas, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the weight and length, proportionate to the blade body, to maintain a light weight device and the center of gravity. The values of (weight) greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) as taught by Guo and the values of the connection rod of having a length of at least 3 (0.9144m) ,5,7,9,11 or 13 feet (Para 0013), would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and at least 3 (0.9144m) ,5,7,9,11 or 13 feet before arriving at the ratio which maintains a light weight device operable with one hand.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the teachings of Guo and Dallas, that the modified saw of Niiyama could have a front end weight as set forth by Guo and a rod length as set forth by Dallas, since the weight and length would not jeopardize the intended cutting purpose of the device. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the front end assembly with a weight as taught by Guo and rod length as taught by Dallas would still permit the saw to perform its intended cutting operation.
(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Guo teaches a saw having a front end weight of greater than or equal to 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and that Dallas provided as specific rod length of at least 3 (0.9144m) ,5,7,9,11 or 13 feet (Para 0013) could be applied to the saw device, which is in view of the facts of the case under consideration. Therefore, based on the facts of the case, one would have been prompted to try various front end assembly weights and rod lengths above and below the values of 1050g (1.05 kg) and less than or equal to 900 (0.9 kg) and least 3 (0.9144m) ,5,7,9,11 or 13 feet to find the weight and length that did not jeopardize the integrity of the saw while still providing a light weight device operable with one hand. 

Regarding claim 18, modified Niiyama teaches a connection rod, but does not teach the connection rod comprises a first connection rod and a second connection rod and an extension rod is disposed between the first connection rod and the second connection rod when the chain saw is in the first state.
Dallas teaches the connection rod is a telescoping road having a first connection rod, a second connection rode and an extension rod is disposed between the first connection rod and the second connection rod when the chain saw is in the first state.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Niiyama with a connection rod having a first connection rod, a second connection rod, and an extension rod between the first and second rods to provide an adjustable rod extendable to different lengths (Para 0038). Providing a device with an adjustable rod leads to the device being usable to reach and cut workpieces of various heights.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama in view of Dahlberg et al. and in further view of Li et al., as applied to the above claims, and in further view of Pezzotta et al., and in further view of Li.
In re claim 20, modified Niiyama teaches the transmission mechanism comprises a transmission gear (16, Dahlberg) driven to rotate by the motor (10, Dahlberg) and an output shaft (18, Dahlberg) connected to the transmission gear having a diameter. 
Modified Niiyama teaches the output shaft has a diameter, but does not teach the diameter is greater than or equal to 8mm and less than or equal to 12mm.
Pezzotta teaches a shaft (9) having a diameter of about 10mm (Col. 2, lines 51-58), which falls within the claimed range.
It would have been obvious to one before the effective filing date of the invention to size the output shaft of Niiyama to have a diameter of about 10mm as taught by Pezzotta which is merely an obvious matter of design choice based on the diameter of the sprocket for driving the chain.

Regarding claim 20, Niiyama teaches a chain saw having a power transmission mechanism with bevel gears for rotating the pinon and subsequently the chainsaw, but does not teach a transmission ratio outputted by the transmission mechanism is greater than or equal to 3.3 and less than or equal to 5.
Li teaches a chain saw having a transmission mechanism including a motor shaft with a gear at the end of the shaft which meshes with a big gear. There are various factors in the transmission of Li which leads to the transmission ratio of greater than or equal to 2.7 and less than 6. For instance, the motor has a diameter greater than or equal to 50mm and the transmission ratio of the pinion (232) to the big gear (233) is less than 6. This permits the motor to obtain a larger torque, a better output effect and no-load current, and the temperature of the motor can be maintained (Para 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Niiyama with a motor and gear arrangement to provide a transmission ratio of 2.7 or greater and less than 6 (which the claimed range of greater than or equal to 3.3 and less than or equal to 5 falls within) as taught by Li to provide the motor with a larger torque, to obtain a better output effect and no-load current, and to maintain the temperature of the motor (Para 0042, Li).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 20130069495 and EP3534504 teaches a motor support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/            Primary Examiner, Art Unit 3724